DETAILED ACTION
	This is the first office action in response to U.S. application 16/865,298. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5-6 objected to because of the following informalities: in claims 3 and 5-6 “an capturing” should read as “a capturing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 7-8 recite the limitation "the traveling lane recognition unit is configured to recognize" in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claim. As there is no previous claim limitation defining the traveling lane recognition unit it is unclear if this unit is a part of or separate from the previously claimed “controller”. In accordance with the previous dependent claims and for claim interpretation “the traveling lane recognition unit is configured to recognize” will be read as “wherein the controller is configured to recognize”. It is recommended to amend the claims as such to overcome the 112(b) rejection and claim interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 20090174577).
Regarding claim 1, Nakamura teaches a traveling lane recognition apparatus (running lane determination apparatus 3) comprising: 
a camera configured to continuously capture a front area, a rear area, or left and right areas of a vehicle traveling on a street ([0026] “image sensing apparatus 11 is an in-vehicle camera having an image sensor, and is installed in the vehicle C so as to face outward such that an image including at least a road surface in the surroundings of the vehicle C is sensed by the in-vehicle camera. As shown in FIG. 3, a rear-view camera is used as the image sensing apparatus 11 and is configured to sense an image of a road surface Ro in an area behind the vehicle C looked down from the vehicle”); and 
a controller ([0023] discusses the navigation apparatus being composed of various functional units including an image recognition unit 31, a lane mark type determination unit 33 and a running lane determination unit 36 where the functional units are implemented using a controller), wherein the controller is configured to perform: 
a lane line detection to detect a lane line on the street using a plurality of continuously captured images obtained by imaging continuous capturing of the camera ([0031] “the image recognition apparatus 2 (the navigation apparatus 1) determines the type of a lane mark L included in image information G of a plurality of frames of sensed images of a road surface Ro in an area close to the vehicle C and recognizes the lane mark L”); and 
a traveling lane recognition to recognize a lane in which the vehicle is traveling among a plurality of lanes on the street based on the lane line detected by the lane line detection ([0052] “The running lane determination unit 36 is configured to determine the lane in which the vehicle C is currently running (hereinafter, such a lane will be referred to simply as a "running lane"), on the basis of the information indicating the lane mark type determined by the lane mark type determination unit 33” with Fig. 4 showing an example with a three lane road), wherein, in the lane line detection, the controller is configured: 
to extract an image in a predetermined range from each of the plurality of captured images as a detection target image ([0037] “the image recognition unit 31 performs the image recognition process to detect the leading end Pb and the trailing end Pe of each segment of a lane mark L from the information of an image in the detection area A defined in each frame Gf of the image information G”); 
to recognize a linear marking position where a linear marking exists in each of the detection target images ([0037] “the image recognition unit 31 performs a binarization process or an edge extraction process on the detection area A of each ; 
to repeatedly perform image detection processing for detecting a white line or a blank at the linear marking position in each of the plurality of detection target images corresponding to the plurality of captured images, in an order of capturing time points of the plurality of captured images ([0039] discusses performing the image recognition process for the lane mark L (as depicted in Figs. 5-7) where the lane mark is detected in each frame (Gf, Gf2, Gf3)); 
as a result of the image detection processing, to determine that the linear marking existing at the linear marking position is a solid lane line when a white line is detected at the linear marking position continuously for a first reference number of times or more in the plurality of detection target images, the first reference number of times is a natural number of 2 or more ([0039] discusses detecting a solid-line lane mark L3 in Fig. 7 with [0043] further detailing that the solid-line lane mark L3 is detected based on the continuous detection of the lane mark (no trailing end detection) after a predetermined number of frames (reference number of times) which is set large enough so that any solid line is correctly detected); and 
as a result of the image detection processing, to determine that the linear marking existing at the linear marking position is a broken lane line when, at the linear marking position in the plurality of detection target images, continuous detection of a white line with a second reference number of times or more and less than the first reference number of times and continuous detection of a blank with a third reference number of times or more is repeated alternately a plurality of times, the second reference number of times and the third reference number of times are a natural number respectively ([0038]-[0039] discuss recognizing within a detection area A the leading end of a lane marking Pb and a trailing end of a lane marking Pe and outputting to the distance detection unit 32 the frames in which Pb and Pe are detected where [0040]-[0043] discuss the distance detection unit 32 determining the distance between Pb and Pe on the basis of the vehicle speed and the number of frames between the detection of Pb and Pe, and if the distance between Pb and Pe is within a range (based on the number of frames in which the lane marking is detected) then the lane marking is determined to be a broken line where it is interpreted that the number of frames would be the reference number of times of continuous detection and [0046] describes the distance range including the segment length (white line) and segment space (blank)), and 
wherein, in the traveling lane recognition, the controller is configured to recognize the lane in which the vehicle is traveling among the plurality of lanes on the street based on a positional relationship between the solid lane line detected by the lane line detection and the vehicle and a positional relationship between the broken lane line detected by the lane line detection and the vehicle ([0052] “The running lane determination unit 36 is configured to determine the lane in which the vehicle C is currently running (hereinafter, such a lane will be referred to simply as a "running lane"), on the basis of the information indicating the lane mark type determined by the lane mark type determination unit 33.” With [0052] further describing determining the lane marking type on both sides of the vehicle where the marking type and side of the vehicle are interpreted as a positional relationship between the vehicle and the lane .

Regarding claim 7, Nakamura teaches wherein when a "t"-th lane line from the vehicle to the left of the vehicle is a solid lane line, the traveling lane recognition unit is configured to recognize that the lane in which the vehicle is traveling among the plurality of lanes of the street is a "t"-th lane from a left end on one side of the street, and the "t" is a natural number ([0053]: “if the lane mark type determination unit 33 detects a solid-line lane mark L34 to the left of the vehicle C and a normal-broken-line lane mark L1 to the right of the vehicle C, then, as with the case of the vehicle C3 shown in FIG. 4, it is determined that the vehicle C is running in a leftmost lane of the three lanes”, where the “leftmost lane” would be considered the 0th or 1st lane depending on numbering convention).

Regarding claim 8, Nakamura teaches wherein when a "t"-th lane line from the vehicle to the right of the vehicle is a solid lane line, the traveling lane recognition unit is configured to recognize that the lane in which the vehicle is traveling among the plurality of lanes of the street is a "t"-th lane from a right end on one side of the street, and the "t" is a natural number ([0053]: “In a case where the lane mark type determination unit 33 detects a normal-broken-line lane mark L1 on a left side and a solid-line lane mark L3 on a right side, the running lane determination unit 36 determines that the running lane is a rightmost lane of the three lanes” where the “rightmost lane” = 0th or 1st lane depending on numbering convention).
Regarding claim 9, Nakamura teaches a traveling lane recognition method (Fig. 10), comprising: 
a lane line detection of detecting a lane line of a street using a plurality of continuously captured images obtained by a camera continuously capturing a front area, a rear area, or left and right areas of a vehicle traveling on the street ([0031] “the image recognition apparatus 2 (the navigation apparatus 1) determines the type of a lane mark L included in image information G of a plurality of frames of sensed images of a road surface Ro in an area close to the vehicle C and recognizes the lane mark L”, where [0026] “image sensing apparatus 11 is an in-vehicle camera having an image sensor, and is installed in the vehicle C so as to face outward such that an image including at least a road surface in the surroundings of the vehicle C is sensed by the in-vehicle camera. As shown in FIG. 3, a rear-view camera is used as the image sensing apparatus 11 and is configured to sense an image of a road surface Ro in an area behind the vehicle C looked down from the vehicle”) and 
a traveling lane recognition of recognizing a lane in which the vehicle is traveling among a plurality of lanes on the street based on the lane line detected in the lane line detection, wherein in the lane line detection ([0052] “The running lane determination unit 36 is configured to determine the lane in which the vehicle C is currently running (hereinafter, such a lane will be referred to simply as a "running lane"), on the basis of the information indicating the lane mark type determined by the lane mark type determination unit 33” with Fig. 4 showing an example with a three lane road), 
an image in a predetermined range is extracted from each of the plurality of captured images as a detection target image ([0037] “the image recognition unit 31 , 
a linear marking position where a linear marking exists is recognized in each of the detection target images ([0037] “the image recognition unit 31 performs a binarization process or an edge extraction process on the detection area A of each acquired frame Gf, and extracts contour information of road markings (including lane marks L) in the detection area A”), 
image detection processing for detecting a white line or a blank at the linear marking position in each of the plurality of detection target images corresponding to the plurality of captured images is repeatedly performed in the order of capturing time points of the plurality of captured images ([0039] discusses performing the image recognition process for the lane mark L (as depicted in Figs. 5-7) where the lane mark is detected in each frame (Gf, Gf2, Gf3)), 
as a result of the image detection processing, it is determined that the linear marking existing at the linear marking position is a solid lane line when a white line is detected at the linear marking position continuously for a first reference number of times or more in the plurality of detection target images, the first reference number of times is a natural number of 2 or more ([0039] discusses detecting a solid-line lane mark L3 in Fig. 7 with [0043] further detailing that the solid-line lane mark L3 is detected based on the continuous detection of the lane mark (no trailing end detection) after a predetermined number of frames (reference number of times) which is set large enough so that any solid line is correctly detected), and 
as a result of the image detection processing, it is determined that the linear marking existing at the linear marking position is a broken lane line when, at the linear marking position in the plurality of detection target images, continuous detection of a white line with a second reference number of times or more and less than the first reference number of times k and continuous detection of a blank with a third reference number of times or more is repeated alternately a plurality of times, the first reference number of times is a natural number of 2 or more ([0038]-[0039] discuss recognizing within a detection area A the leading end of a lane marking Pb and a trailing end of a lane marking Pe and outputting to the distance detection unit 32 the frames in which Pb and Pe are detected where [0040]-[0043] discuss the distance detection unit 32 determining the distance between Pb and Pe on the basis of the vehicle speed and the number of frames between the detection of Pb and Pe, and if the distance between Pb and Pe is within a range (based on the number of frames in which the lane marking is detected) then the lane marking is determined to be a broken line where it is interpreted that the number of frames would be the reference number of times of continuous detection and [0046] describes the distance range including the segment length (white line) and segment space (blank)), 
in the traveling lane recognition, the lane in which the vehicle is traveling among the plurality of lanes on the street is recognized based on a positional relationship between the solid lane line detected in the lane line detection step and the vehicle and a positional relationship between the broken lane line detected in the lane line detection and the vehicle ([0052] “The running lane determination unit 36 is configured to determine the lane in which the vehicle C is currently running (hereinafter, such a lane .

Regarding claim 10, Nakamura teaches a non-transitory computer readable medium storing a program causing a computer to execute the traveling lane recognition method according to claim 9 ([0054] “the exemplary method may be implemented by the functional units or by a controller executing a computer-executable program”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kim (US 20190035280).
Regarding claim 2, Nakamura teaches wherein in the lane line detection, the controller is configured to extract, as the detection target image, an image in a range in which a length in a front-rear direction is shorter than a length in the front-rear direction of a blank portion of a lane boundary line marked on the street ([0035] “it is desirable that the vertical height of the detection area A be set to be as small as possible within a range that allows the detection of a leading end Pb and a trailing end Po of a segment of a lane mark L”), 
Nakamura does not explicitly teach extracting an image in a range in which a length in a left-right direction is three or more times a width of one lane of the street, from each captured image. Kim teaches extracting an image in a range in which a length in a left-right direction is three or more times a width of one lane of the street, from each captured image ([0052] discusses detecting lane lines within a lane line region candidate group with Figs. 6A-B showing the lane line region candidate group is three times a width of lane).  Kim teaches that this enables lane change support for a multi-lane road [0003-0010].
Nakamura teaches determining a traveling lane based on detected lane markings. Kim teaches detecting lane markings over a distance three times a width of one lane. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Nakamura and modify it with the system of Kim in order to improve Nakamura with lane change support for a multi-lane road, as taught by Kim, as Kim teaches that having the determination of the traveling lane in relation to the other surrounding lanes allows for more accurate analysis of moving objects for judging a possibility of collision between vehicles making the system safer for drivers.

Regarding claim 3, Nakamura teaches wherein in the lane line detection, the controller is configured to calculate, when it is assumed that an ideal lane boundary line is captured by the camera while the vehicle is traveling, the number of times that the detection target image in which a white line portion in the ideal lane boundary line is not included is continuously obtained ([0038]-[0039] discuss recognizing and outputting to the distance detection unit 32 the frames in which the leading end of a lane marking and the trailing end of a lane marking are detected where the frames in between would be continuously detecting the lane marking where the distance is the length of the lane marking with [0046] discussing the distance range being defined by the segment space (blank)), based on a length in the front-rear direction of a blank portion of the ideal lane boundary line, a length in the front-rear direction of the detection target image, a traveling speed of the vehicle, and an capturing speed of the camera, and set this number of times as the third reference number of times ([0041]-[0043] discuss the distance detection unit determining the distance based in part on a travel-per-frame distance U (length in the front-rear direction) calculated using the vehicle speed (traveling speed) and number of frames sensed per unit time (capturing speed of the camera). The travel-per-frame distance is then multiplied by the number of frames N (length in the front-rear direction of a blank portion where [0046] discusses the distance being defined by the space between segments) to determine the predetermined number of frames in which the lane marking should be detected to determine if it is a broken line).

Regarding claim 4, Nakamura teaches wherein in the lane line detection, the controller is configured to extract, as the detection target image, an image in a range in which a length in a front-rear direction is shorter than a length in the front-rear direction of a white line portion of a lane boundary line marked on the street ([0035] “it is desirable that the vertical height of the detection area A be set to be as small as possible within a range that allows the detection of a leading end Pb and a trailing end Po of a segment of a lane mark L”), 
Nakamura does not explicitly teach extracting an image in a range in which a length in a left-right direction is three or more times a width of one lane of the street, from each captured image. Kim teaches extracting an image in a range in which a length in a left-right direction is three or more times a width of one lane of the street, from each captured image ([0052] discusses detecting lane lines within a lane line region candidate group with Figs. 6A-B showing the lane line region candidate group is three times a width of lane). Kim teaches that this enables lane change support for a multi-lane road [0003-0010].
Nakamura teaches determining a traveling lane based on detected lane markings. Kim teaches detecting lane markings over a distance three times a width of one lane. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Nakamura and modify it with the system of Kim in order to improve Nakamura with lane change support for a multi-lane road, as taught by Kim, as Kim teaches that having the determination of the traveling lane in relation to the other surrounding lanes allows for more accurate 

Regarding claim 5, Nakamura teaches wherein the lane line detection unit is configured to calculate, when it is assumed that an ideal lane boundary line is captured by the camera while the vehicle is traveling, the number of times that the detection target image in which a blank portion in the ideal lane boundary line is not included is continuously obtained ([0038]-[0039] discuss recognizing and outputting to the distance detection unit 32 the frames in which the leading end of a lane marking and the trailing end of a lane marking are detected where the frames in between would be continuously detecting the lane marking where the distance is the length of the lane marking), based on a length in the front-rear direction of a white line portion of the ideal lane boundary line, a length in the front-rear direction of the detection target image, a traveling speed of the vehicle, and an capturing speed of the camera, and set this number of times as the second reference number of times ([0041]-[0043] discuss the distance detection unit determining the distance based in part on a travel-per-frame distance U (length in the front-rear direction) calculated using the vehicle speed (traveling speed) and number of frames sensed per unit time (capturing speed of the camera). The travel-per-frame distance is then multiplied by the number of frames N (length in the front-rear direction of a detected lane marking) to determine the predetermined number of frames in which the lane marking should be detected to determine if it is a broken line).

Regarding claim 6, Nakamura teaches wherein the lane line detection unit is configured to calculate, when it is assumed that an ideal lane boundary line is captured by the camera while the vehicle is traveling, the number of times that the detection target image in which a blank portion in the ideal lane boundary line is not included is continuously obtained ([0038]-[0039] discuss recognizing and outputting to the distance detection unit 32 the frames in which the leading end of a lane marking and the trailing end of a lane marking are detected where the frames in between would be continuously detecting the lane marking where the distance is the length of the lane marking), based on a length in the front-rear direction of a white line portion of the ideal lane boundary line, a length in the front-rear direction of the detection target image, a traveling speed of the vehicle, and an capturing speed of the camera, and set a number of times larger than this number of times as the first reference number of times ([0041]-[0043] discuss the distance detection unit determining the distance based in part on a travel-per-frame distance U (length in the front-rear direction) calculated using the vehicle speed (traveling speed) and number of frames sensed per unit time (capturing speed of the camera). The travel-per-frame distance is then multiplied by the number of frames N (length in the front-rear direction of a lane marking) to determine the predetermined number of frames in which the lane marking should be detected where a predetermined number of frames is set to be large enough so that any solid line is correctly detected as a solid line).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Su (US 20190370566), Shimizu (US 20180181821) and Zang (US 20190130182) teach determining a solid or dashed line marking based on the number of continuous detected cells; Shikimachi (US 20190035110), Kataoka (US 20180201318), Gupta (US 20160180180, IDS), and Hilldore (US 20130028473) teach detecting a traveling position of a vehicle based on detected lane markings 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664